In an action, inter alia, to recover damages for breach of contract, the plaintiffs appeal from a judgment of the Supreme Court, Richmond County (Ponterio, J.), entered August 20, 2002, which, upon a jury verdict finding the defendant Samer Tawfik liable for breach of contract and breach of fiduciary duty, is in their favor and against the defendant Samer Tawfik in the principal sum of only $24,000.
Ordered that the judgment is affirmed, with costs.
Based on the evidence presented at trial, the Supreme Court properly determined, as a matter of law, that the defendant Samer Tawfik breached the subject contract in 1995 (see CPLR 4401; Held v Kaufman, 91 NY2d 425, 431 [1998]).
In addition, the Supreme Court properly limited the plaintiffs to a contract measure of damages (see Sears, Roebuck & Co. v Enco Assoc., 43 NY2d 389 [1977]; Baratta v Kozlowski, 94 AD2d 454 [1983]). The Supreme Court also properly found that puni*561tive damages were not appropriate (see New York Univ. v Continental Ins. Co., 87 NY2d 308 [1995]; Kelly v Defoe Corp., 223 AD2d 529 [1996]).
Contrary to the plaintiffs’ contention, they were not precluded from presenting competent evidence of the value of the subject corporation during the damages phase of the trial (see Teerpenning v Corn Exch. Ins. Co., 43 NY 279 [1871]).
The plaintiffs’ remaining contentions are without merit. Altman, J.P., Cozier, Mastro and Rivera, JJ., concur.